RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, ha concedido el viernes 26 de noviembre de 2010 libre con cargo a vacaciones a los empleados(as) y funcionarios(as) de la Rama Judicial.
A tales efectos, y en virtud de nuestra facultad para reglamentar los procedimientos judiciales al computar los términos dispuestos en las distintas leyes y reglas aplica-bles a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. sees. 72 y 73), y se considerará el viernes 26 de noviembre de 2010 como si fuera día feriado completo. Cualquier término por vencer en ese día se ex-tenderá hasta el lunes 29 de noviembre de 2010, próximo día laborable.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo